DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tom Spinelli on 7 March, 2022
The application has been amended as follows: 
In claim 1, on lines 12-13, delete the lines and provide as follows: 
--from the plurality of endoscope images, identify a first endoscopic image that captures a pathological change or body part of interest;--
Election/Restrictions
Claims 1-3, 6-7, 9-11 and 22-23 are allowable. 
The application is in condition for allowance except for the presence of claims 12-21, nonelected without traverse. In an interview conducted on 7 March, 2022, applicant’s representative Tom Spinelli authorized the cancellation of the claims. 
Allowable Subject Matter
Claims 1-3, 6-7, 9-11 and 22-23 are now allowable over the prior art of record.

record plural images captured by an endoscope, 
in response to user input, cause a display to show the plural images,
measure the duration for which each image is displayed, and store these durations, 
from the images, identify a first endoscopic image on the basis that has within it a pathological change or body part of interest, 
determine a desired display time for the first endoscopic image, based on predetermined criteria, 
compare the measured display time for the first endoscopic image, from the measured and stored display times, to the desired display time for the first endoscopic image, and generate an indicator based on this comparison to indicate if the first endoscopic image has been properly observed. 
Matano et al. (JP2007260064A) teaches the above endoscope image support system, except for identifying the first endoscopic on the basis that it has within it a pathological change or body part of interest.
There is no reason or suggestion provided in the prior art to modify the above taught device to have the additional feature as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795